IN THE SUPREME COURT OF NORTH CAROLINA

                                       No. 377A14

                                Filed 18 December 2015
 MARIA ALVAREZ, MOLLY BAILEY-GOGA, JOHN BARTON, PAMELA
 BARTON, BONNIE BARY, THOMAS BARY, CAROL BIDDINGTON, WILLIAM
 BIDDINGTON, MARTIN BOCOCK, JR., NATHANIEL BOCOCK, CRAIG
 BRIGHAM, NANCY BRIGHAM, JOANN BUZEK, JOHN BUZEK, ROGER
 CARNIE, DIANE COUSINS, JOHN COUSINS, DANIEL D’ALESSANDRO,
 KELLY D’ALESSANDRO, PATRICIA DEMATTIA, DIANA FAICCHIO,
 NICHOLAS FAICCHIO, MARK FAIRNEY, JAMES GANDY, LOIS GANDY,
 EMMANUEL GEROLAMO, JOANNE GEROLAMO, THOMAS GILMARTIN,
 THOMAS GOGA, DORIS GUAY, JAMES HENNESSY, FREDERICK HORAK,
 JOANNE HORAK, JAY JONES, RUTH PAISKER JOSKO, WILLIAM JOSKO,
 DANIELLE KARNS, JASON KARNS, BRAD KIEL, MARK KIEL, ROBERT KIEL,
 MEREDITH KISNER, WILLIAM KISNER, MICHAEL KOWALSKI, BRUCE
 LEWIS, KIRA LEWIS, JAMES LOUY, JR., KATHLEEN MARTIN-WEIS,
 CHRISTOPHER MENIER, JAYME MENIER, MIDLANTIC COASTAL
 PROPERTIES, LLC, MRB STOCKTON PARTNERSHIP, CATHARYN NOSEK,
 JOHN NOSEK, ERIC OLSEN, KRISTEN OLSEN, DESIREE PATNO, DAVID
 POWERS, VICKIE POWERS, RBW PROPERTIES, SANDRA REYNOLDS,
 JANICE RIMER, JOHN RIMER, AMARANTHA RUOCCO, FREDDIE SHIVDAT,
 SANDRA SHIVDAT, JOHN SPICER, KATHLEEN SPICER, LARRY STAHL,
 MARIE STAHL, ELI TATE, PATRICIA SUE WAGNER, DEANNA SUE
 WATTERS, JOHN WEIS, MICHAEL WHITLOCK, and ROBERT WHITLOCK, II
               v.
 COASTAL COMMUNITIES AT OCEAN RIDGE PLANTATION, INC., COASTAL
 COMMUNITIES AT SEAWATCH PLANTATION, LLC, SEAWATCH AT SUNSET
 HARBOR, INC., SEAWATCH AT SUNSET HARBOR, LLC, COASTAL
 COMMUNITIES AT SEAWATCH, LLC, COASTAL COMMUNITIES, INC., MARK
 A. SAUNDERS, DEBORAH BOODRO, ALAN KARG, MAS PROPERTIES, LLC,
 OLD DOCK LAND AND TIMBER, LLC, THE MORTGAGE COMPANY OF
 BRUNSWICK, INC., BRENDAN GORDON, JAMES POWELL, JAMES POWELL
 APPRAISALS, LLC, LYNN RABELLO, BRANCH BANKING AND TRUST
 COMPANY,     BB&T     COLLATERAL    SERVICE     CORPORATION,
 BAXLEYSMITHWICK PLLC, and DOUGLAS BAXLEY 1




       1  The trial court referred to this case as “Barton” in the orders on appeal to this
Court. Plaintiffs’ amended complaint filed on 28 April 2010 added Alvarez and Bailey-Goga
as plaintiffs in the instant action.
            ALVAREZ V. COASTAL CMTYS. AT OCEAN RIDGE PLANTATION, INC.

                                   Opinion of the Court



        Appeal pursuant to N.C.G.S. § 7A-27(b)(1) from opinions and orders granting

motions to dismiss entered on 27 June 2011 and 13 June 2012 by Judge John R. Jolly,

Jr. in Superior Court, Brunswick County. On 10 October 2014, pursuant to N.C.G.S.

§ 7A-31(a) and (b)(2), and Rule 15(e)(2) of the North Carolina Rules of Appellate

Procedure, the Supreme Court on its own initiative certified the case for review prior

to determination in the Court of Appeals. Heard in the Supreme Court on 18 March

2015.


        Hodges & Coxe, P.C., by C. Wes Hodges, II and Sarah R. Buzzard, for plaintiff-
        appellants.

        Teague, Campbell, Dennis & Gorham, LLP, by Jacob H. Wellman and Natalia
        K. Isenberg, for defendant-appellees James Powell, James Powell Appraisals,
        LLC, and Lynn Rabello.

        Poyner Spruill LLP, by J. Nicholas Ellis and Caroline P. Mackie, for defendant-
        appellees Branch Banking and Trust Company and BB&T Collateral Service
        Corporation.


        PER CURIAM.


        For the reasons stated in Arnesen v. Rivers Edge Golf Club & Plantation, Inc.,

___ N.C. ___, ___ S.E.2d ___ (2015) (375A14), the decision of the trial court is affirmed.


        AFFIRMED.




                                           -2-
           ALVAREZ V. COASTAL CMTYS. AT OCEAN RIDGE PLANTATION, INC.

                                  Opinion of the Court



      Justice EDMUNDS concurs in part and dissents in part for the reasons stated

in his opinion in Arnesen v. Rivers Edge Golf Club & Plantation, Inc., ___ N.C. ___,

___ S.E.2d ___ (2015) (375A14).


      Justice HUDSON and Justice BEASLEY concur in part and dissent in part for

the reasons stated in Justice Hudson’s opinion in Arnesen v. Rivers Edge Golf Club &

Plantation, Inc., ___ N.C. ___, ___ S.E.2d ___ (2015) (375A14).




                                          -3-